EMPLOYMENT AGREEMENT

           THIS AGREEMENT is made effective this 5th day of June, 1992 by and
between:

          INTERPOOL LIMITED, a Barbados Corporation with its executive offices
located at 211 College Road East, Princeton, New Jersey 08540; and

           WILLIAM GEOGHAN (the “Executive”) with an address at 104 Johnstone
Drive, Pennington, New Jersey 08534

W I T N E S S E T H:

          WHEREAS, the Company desires to employ the Executive, and the
Executive desires to be employed by the Company, upon and subject to the terms
and conditions hereinafter set forth:

          NOW THEREFORE, in consideration of the mutual promises hereinafter set
forth, the parties hereto, intending to be legally bound, contract and agree as
follows:

           1.   ACCEPTANCE AND EMPLOYMENT. The Company hereby employs the
Executive and the Executive accepts and agrees to such employment upon and
subject to the terms and conditions set forth herein.

           2.   PLACE OF EMPLOYMENT: The Executive shall be employed by the
Company and perform all services required hereunder at the Company office
located at 211 College Road East, Princeton, New Jersey or at such other
location, which location shall not be further than twenty five miles from said
office, as the Company shall designate. The Executive recognizes that travel may
be necessary to the performance of his duties hereunder. The Company agrees that
the Company shall not require overnight travel in excess of thirty nights per
year.

           3.   TERM: The term of this Agreement shall commence upon the signing
by all parties and shall, if neither extended nor terminated in accordance
herewith, continue for a period of three (3) years.

           4.   RENEWAL: On each and every annual anniversary date hereof, this
Agreement shall, without further action by the parties, renew for an additional
one year period unless and until the Company shall notify the Executive in
writing of its intention not to renew this Agreement beyond the then current
term. Said notice shall be in writing and delivered to the Executive not less
than thirty (30) days prior to the renewal date.

           5.   AUTHORITY AND DUTIES: During the term hereof, the Executive
shall be the Controller of the Company and shall have responsibility and
correlative authority in respect to all phases of the Company’s accounting and
related affairs, subject only to the superior authority, direction and control
of the Company’s President and Chief Executive Officer. During the Employment
Period, the Executive shall devote his entire time, attention, energies, skill
and abilities, during usual business hours and at such other or additional times
as may reasonably be required or as the Executive’s duties and responsibilities
may occasionally necessitate in carrying out his duties and responsibilities.

           6.   COMPENSATION: As compensation for all services to be rendered by
the Executive hereunder during the Employment Period, the Company shall pay to
the Executive in respect of each calendar year or portion thereof during the
Employment Period a salary at the rate of Seventy Three Thousand Five Hundred
($73,500.00) Dollars per year, in equal biweekly installments. All salary shall
be subject to withholding and all other applicable taxes. Any increase in
compensation for renewal periods shall be subject to approval by the Board of
Directors.

           7.   SUPPORT SERVICES, FACILITIES AND REIMBURSEMENT: The Company
shall provide the Executive with such office facilities and stenographic or
secretarial services as his duties and authority may reasonably require. The
Executive may incur additional expenses during the Employment Period in
connection with his duties and responsibilities to the Company and for the
promotion of its business, or for entertainment, travel and other purposes
directly related to the Company's business, and the Company will reimburse the
Executive for such of his additional expenses as are reasonable. Reimbursement
shall be made subject to appropriately detailed explanations of and accounting
for such reimbursement of expenses.

           8.   HEALTH AND LIFE INSURANCE: The Executive shall be entitled to
participate in any health insurance, life insurance or other plans or programs
which may now be in effect or which may hereinafter be adopted, under the same
terms of participation as shall be offered to the general employment force of
the Company.

            9.   VACATION: The Executive shall be entitled to vacation of four
(4) weeks per year without reduction in compensation.

           10.   NONCOMPETITION:

           (a)   The Executive covenants and agrees:

                      (i)   That he will not knowingly divulge any material or
confidential proprietary matters of the Company which are not otherwise in the
public domain, including, without limitation, financial records, trade secrets,
business plans, pricing policies, and customer lists, except as required in the
course of performing duties hereunder or as required by law, regulation or
judicial or other legal process, either during or after the termination of
employment by the Company;

                     (ii)   That he will deliver promptly to the Company on
termination of his employment by the Company, at the Company's expense, all
memoranda, notes, records, reports and other documents, and all copies thereof,
relating to the business of the Company which he obtained while employed by, or
otherwise serving or acting on behalf of, the Company, and which he may then
possess or have under his control;

                     (iii)   That during the Employment Period, the Executive,
alone or together with any other person, firm, partnership, corporation or other
entity whatsoever, except any subsidiaries or affiliates of the company,
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, employee, representative, landlord, sublandlord, public
relations or advertising representative, management consultant or otherwise,
will not engage in, or become or be interested in or associated with, any other
person, corporation, firm, partnership or other entity whatsoever engaged in a
business in which the Company shall then be engaged in or in which the Company
within the preceding twelve (12) months engaged in or at any time during such
period was the subject of a formal business proposal which the Company was
actively considering.

           (b).   With respect to employment after termination of the
Executive's employment with the Company:

           (i)   Throughout his employment and for a period of two (2) years
after termination of his employment, he will not directly or indirectly, induce
or attempt to influence any employee of the Company to leave its employ; aid or
agree to aid any competitor, customer or supplier of the Company in any attempt
to hire any person who shall have been employed by the Company within the 365
day period next preceding such requested aid; induce or attempt to influence any
person or business entity who was a customer or supplier of the Company during
any portion of said period to transact business with a competitor of the
Company; or participate in planning for or accept any employment or any other
association with any company which then employs more than two former employees
of Company within the 365 day period next preceding his termination of
employment with the Company without the prior written consent of the Company.

           (ii)   Notwithstanding the provisions of clauses above, the Executive
may own, as an inactive investor, securities of any corporation listed on a
national securities exchange or regularly traded in the over-the-counter market,
so long as his beneficial ownership in any one such corporation shall not in the
aggregate constitute more than five percent (5%) of any class of equity
securities of such corporation.

           11.   REMEDIES FOR BREACH: The Executive agrees that the remedy at
law for any breach or threatened breach of any covenant contained in Section 10
will be inadequate and that the Company, in addition to such other remedies as
may be available to it in law or in equity, shall be entitled to institute
proceedings in any court or courts of competent jurisdiction to obtain damages
for breach of this Agreement and permanent injunctive relief without bond or
other security. The parties further agree that the Company shall be entitled to
apply to any court having jurisdiction for temporary injunctive relief pending
permanent injunctive relief in arbitration.

           12.   DISABILITY. If the Board of Directors of the Company shall,
upon medical advice, determine that, by reason of physical or mental illness or
injury, continuing for ninety (90) or more days in any period of six (6)
consecutive calendar months, the Executive has been substantially unable to
render the services that he performed prior to such illness or injury, then
after his absence or impaired ability for such period (“Disability”), the
Executive’s employment and compensation hereunder shall cease as of the first
day following such period. The Board of Directors of the Company may from time
to time in its sole discretion authorize the payment of compensation to the
Executive in the event of Disability.

           13.   DEATH: Upon the death of the Executive, this Agreement shall
terminate and neither the estate nor the survivors and heirs of the Executive
shall be entitled to any continuing compensation hereunder.

           14.   TERMINATION FOR CAUSE. In case of (i) any fraudulent or illegal
conduct by the Executive, or (ii) the Executive's willful failure to perform his
services hereunder continuing for more than ten (10) days after written notice
by the Company to the Executive, which shall specify in reasonable detail the
details of such failure, or (iii) the Executive's refusal to comply with
reasonable directions of the Company President and Chief Executive Officer not
inconsistent with the provisions of this Agreement, to perform after written
notice by the Company to the Executive which shall specify in reasonable detail
the details of such failure, the Company may forthwith summarily terminate the
Executive's employment hereunder and his employment and compensation shall cease
accordingly but without prejudice to any other rights and remedies of the
Company under this Agreement or otherwise.

           15.   ARBITRATION: (a) Except as otherwise provided herein, any
controversy arising out of or relating to this Agreement or any modification or
extension thereof, including any claim for damages and/or rescission, shall be
settled by arbitration before a panel of three arbitrators in New Jersey in
accordance with the then current rules of the American Arbitration Association.

           (b)   The parties consent to the jurisdiction of the Supreme Court of
the State of New Jersey for all purposes in connection with arbitration,
including the entry of judgment on any award; and consent that any process,
notice, motion or other application to either of said courts, and any papers in
connection with arbitration, may be served by registered or certified mail,
return receipt requested, by personal services, or in such other manner as may
be permissible under the rules of the applicable court or arbitration tribunal,
provided a reasonable time for appearance is allowed.

           (c)   The arbitrators shall have no power to alter or modify any
express provision of this Agreement, or to render an award which has the effect
of altering or modifying any express provision hereof, provided, however, that
any application for reformation of this Agreement shall be made to the
arbitrators and not to any Court, and the arbitrators shall empowered to
determine whether valid grounds for reformation exist.

           (d)   Arbitration proceedings must be instituted by any party hereto
within one year after the claimed breach occurred, and such party’s failure to
institute arbitration proceedings within such period shall constitute an
absolute bar to the institution of any proceedings by such party and a waiver of
such claimed breach. Notwithstanding any law or rule to the contrary, the
determination of whether said one-year period has expired shall be made by the
Court and shall not be within the jurisdiction of the arbitrators.

           16.   WAIVER: No delay on the part of the Company in the exercise or
enforcement of any of the terms herein shall operate as a waiver of the right to
proceed thereunder nor shall any single or partial exercise by the Company
preclude other or further exercise thereof.

           17.   SEVERABILITY AND ENFORCABILITY: If any covenant contained in
this Agreement, is hereafter construed to be invalid or unenforceable, by reason
of the extent, duration or scope thereof, or otherwise, then the court or
arbitrators making such determination shall have the right to reduce such
extent, duration, scope or other provisions hereof, and in their reduced form
such restrictions and provisions shall then be enforceable in the manner
contemplated hereby.

           18.   SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the Company and the
Executive's heirs and legal representatives. This Agreement and the rights,
obligations, interest and benefits of the Executive hereunder shall not,
however, be subject to voluntary or involuntary assignment, transfer, pledge,
hypothecation or other form of alienation or disposition, directly or
indirectly, without the prior written consent of the Company, and any such
unauthorized assignment or transfer shall be null and void.

           19.   MODIFICATION AND WAIVER: No modification or waiver of any of
the provisions herein contained shall be binding upon either of the parties
hereto unless made in writing and signed by the Executive and countersigned on
behalf of the Company by a duly authorized officer thereof. This Agreement
contains the entire understanding between the parties hereto, and there are
merged herein all prior, contemporaneous and collateral covenants,
representations, undertakings and conditions made in connection with the subject
matter hereof.

           20.   COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
such counterparts shall constitute but one and the same Agreement.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its corporate name by its officer, hereunto duly authorized, and the
Executive has executed this Agreement, intending to be legally bound hereby, on
or as of the date first above set forth.

Witness:


                                                                  INTERPOOL
LIMITED


                                                                 
By: Martin Tuchman
       Chief Executive Officer





                                                                            
                                                      
WILLIAM GEOGHAN
